               Case 19-26381-SMG           Doc 30     Filed 01/27/20      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  www.flsb.uscourts.gov

In re:                                                                 Case No: 19-26381 SMG
                                                                       Chapter 13
ILEANA RAMUDO-TOWNSEND
          Debtor  /

           DEBTOR’S MOTION FOR AUTHORIZATION TO SEPARATELY
         CLASSIFY STUDENT LOAN HELD BY US DEPARTMENT OF JUSTICE

         The Debtor, ILEANA RAMUD-TOWNSEND, by and through undersigned attorney, files
this Motion for Authorization to Separately Classify Student Loan Held by US Department of
Justice, and in support thereof state as follows:
         1. On December 6, 2019, the Debtor filed a Petition for Relief under Chapter 13 of the
            Bankruptcy Code.
         2. On May 14, 2014, the Debtor entered into a payment plan with the US Department of
            Justice to satisfy her student loan at $ 1,000.00 per month and the curing of a $ 33,000.00
            arrearage in the agreed upon repayment.
         3. On or about November 6, 2019, the Debtor received a certified mail from the US
            Department of Justice regarding a breach in her contractual obligation on her student
            loans and threats of suspension of her professional license as a physician.
         4. The Debtor wishes to reinstate her repayment agreement with the US Department of
            Justice by paying the agreed upon $ 1,000.00 per month and cure the arrears of
            $ 33,000.00 through the proposed Chapter 13 plan.
         5. The Debtor is currently employed as a physician and as such, must not default on her
            student loan repayments.
         6. Therefore, based upon the foregoing, the Debtor respectfully requests that this Court
            enter an Order separately classifying US Department of Justice and deeming the debt
            owed to same as payable within the Chapter 13 plan.


         WHEREFORE, Debtor, ILEANA RAMUDO TOWNSEND, respectfully requests a court
order for authorization to separately classify the US Department of Justice in order for the obligation
              Case 19-26381-SMG          Doc 30     Filed 01/27/20     Page 2 of 2




to be paid within the proposed Chapter 13 Bankruptcy Plan, and for any other and further relief that
this Court deems just and proper.
       Respectfully submitted on this 27th day of January, 2020

                                                             VAN HORN LAW GROUP, P.A.
                                                             330 N. Andrews Ave., Suite 450
                                                             Fort Lauderdale, Florida 33301
                                                             (954) 765-3166
                                                             (954) 756-7103 (facsimile)
                                                             Terri@cvhlawgroup.com
                                                             By: /s/ Terri J Schwartz, Esq.
                                                             Terri J Schwartz, Esq.
                                                             FL Bar 0183164
